Citation Nr: 0509919	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-02 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for stroke and blurred 
vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the veteran) served on active duty from June 
1971 to October 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which, in pertinent 
part, denied a claim for service connection for a stroke and 
blurred vision.  In December 2000 and February 2004, the 
Board remanded the case for further development.  

The veteran requested a hearing before the Board.  A hearing 
was held in June 2003 in Jackson, Mississippi, before 
Kathleen K. Gallagher, an Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (d) (West 2002) and who is rendering 
the determination in this case.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  Medical literature establishes that diseases for which 
the veteran has been granted service connection, including 
hypertension, coronary artery disease with a history of 
myocardial infarction, cardiomyopathy and congestive heart 
failure, are major risk factors for stroke (cerebrovascular 
accident), and the record discloses no opinion that the 
veteran's stroke was due to any disorder other than the 
service-connected disabilities.

3.  Presbyopia, the medical diagnosis assigned following the 
veteran's complaints of blurred vision, is a refractive error 
of the eyes, a developmental disorder, for which service 
connection is, by regulation, precluded.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
stroke are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 
(2004).

2.  Service connection for refractive error of the eyes, 
diagnosed as presbyopia, is precluded as a matter of law.  38 
U.S.C.A. §§ 101, 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2004); Winn 
v. Brown, 8 Vet. App. 510 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of a stroke and for blurred vision, 
on the basis that these impairments have resulted from his 
service-connected disabilities.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims for 
service connection at issue in this appeal were submitted 
several years prior to enactment of the VCAA.  Nevertheless, 
as no final decision regarding the claim for service 
connection for stroke and blurred was rendered prior to 
enactment of the VCAA, the VCAA is applicable to the claim.  

As the claim for service connection for residuals of a stroke 
has been determined in the veteran's favor in the decision 
below, that determination is wholly favorable to the veteran, 
and further discussion of compliance with the VCAA as to that 
determination is not necessary.  The veteran also seeks 
service connection for blurred vision which he contends is a 
residual of a stroke.  As service connection is granted in 
the decision below for residuals of a stroke, to the extent 
to which there is a medical finding or diagnosis that the 
veteran has blurred vision secondary to a stroke, that 
symptomatology would be considered in assigning a rating for 
the residuals of a stroke.  

However, the evidence of record discloses medical diagnosis 
of blurred vision due to presbyopia, a developmental 
refractive error of the eye.  To the extent that blurred 
vision is due to presbyopia, service connection cannot be 
granted for a symptom of presbyopia, because, as explained 
below, service connection for such a developmental disorder 
is precluded by law.  Since further development cannot alter 
the regulatory preclusion of service connection for a 
developmental disorder of the eye, no further discussion of 
compliance with the VCAA as to the determination that service 
connection cannot be granted for blurred vision due to 
presbyopia is required, since there is no notification action 
or development of evidence under the provisions of the VCAA 
that could alter that regulatory preclusion.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not 
apply where there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim.

Adjudication of the claims for service connection may proceed 
without prejudice to the veteran.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Law and regulations applicable to claims of entitlement to 
service connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
See 38 C.F.R. § 3.310(a).  In order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).
 
A.	Claim for service connection for a stroke

In this case, an October 1996 discharge summary from a 
private hospital shows a diagnosis of cerebrovascular 
accident (CVA or stroke).  Dorland's Illustrated Medical 
Dictionary 10 (28th ed. 1994) (defining CVA as "stroke 
syndrome").  A December 1996 private hospital discharge 
summary also notes that the veteran had a stroke in October 
1996, and the veteran's clinical records thereafter refer to 
his past history of stroke or CVA.

In its February 2004 remand order, the Board specifically 
requested the RO obtain a VA medical opinion about whether a 
heart condition (claimed as a heart attack) is proximately 
due to or the result of service-connected hypertension 
because an April 2001 private medical opinion had been 
submitted indicating a relationship between hypertension and 
congestive heart failure.  38 C.F.R. § 3.159(c)(4).  However, 
the Board did not specifically order the RO to obtain an 
opinion regarding a relationship between hypertension and 
stroke but left that determination up to the RO.  
Subsequently, the RO granted service connection on remand for 
coronary artery disease with a history of myocardial 
infarction, cardiomyopathy and congestive heart failure as 
secondary to the service-connected hypertension.

In light of the additional service-connected heart disease, 
the Board notes with regard to the claim for service 
connection for a stroke that, in reviewing the causes of 
stroke, both Cecil Textbook of Medicine and The Merck Manual 
note that myocardial infarction, cardiomyopathy, congestive 
heart failure, and coronary artery disease result in 
increased rates of stroke.  According to 2 Cecil Textbook of 
Medicine, § 469 at 2159-2160 (James B. Wyngarrden, M.D, et 
al. eds., 19th ed. 1992), hypertension is "the most powerful 
risk factor for stroke."  The Merck Manual 1634 (19th ed. 
1999) states that an untreated hypertensive individual "is 
at great risk" of myocardial infarction and cerebral 
hemorrhage.  As noted above, the veteran has also been 
granted service connection for those disabilities.  Review of 
other literature, such as information for the public from the 
National Stroke Association, states that high blood pressure, 
or hypertension, is a leading cause of stroke.  See 
http://www.stroke.org.  

Medical treatises and health information for the public 
consistently reference hypertension and other cardiovascular 
disabilities for which the veteran has been granted service 
connection, as major risk factors for stroke.  There is no 
medical evidence that the veteran's October 1996 stroke was 
etiologically related to any disorder other than his 
hypertension or other service-connected disability.  Given 
the clear information in available medical literature as to a 
connection between hypertension and heart disease and stroke 
in general, the Board concludes that it is not necessary to 
again remand this claim to direct that medical opinion as to 
the etiology of the veteran's stroke in particular be 
obtained.  Concerning this, the Board notes that the medical 
treatise evidence of a link between hypertension and heart 
disease and stroke in general, with no evidence of record to 
the contrary and even in the absence of evidence of a 
connection in this particular case, raises a reasonable doubt 
regarding service origin of the stroke.  Resolving that 
reasonable doubt in the veteran's favor, service connection 
for a stroke is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In so concluding, the Board notes that in a supplement 
statement of the case prepared in August 2004 and issued in 
September 2004, the RO stated that service connection was not 
in order for a stroke because the April 2004 VA examination 
showed no evidence of a recurrence of a stroke since the 
stroke diagnosed in 1996.  However, the Board concludes that, 
whether there is any recurrence of stroke or whether there 
are currently any residuals of the stroke in 1996 for which 
the veteran submitted his 1997 claims for service connection 
for hypertension, a heart attack, which occurred in 1991, and 
a stroke, is more a matter in this case that is relevant to 
the rating assigned for the stroke than it is relevant to the 
question of service connection for the stroke.  In addition, 
the Board notes that, even though service connection was not 
in effect for hypertension when the veteran suffered a CVA in 
October 1996, hypertension was also not in effect when he 
suffered a myocardial infarction in 1991 and service 
connection has been awarded for coronary artery disease with 
a history of myocardial infarction.  

B.	Claim for service connection for blurred vision

"Blurred vision" may be a sign or symptom of a medical 
disorder, but is not, in and of itself, a recognized medical 
disorder or diagnosis.  VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.   The veteran does 
not, in this case, contend that "blurred vision" is a sign 
or symptom of an undiagnosed disorder.  

The records of a private October 1996 hospitalization reflect 
that the veteran, who was diagnosed as having a stroke, 
complained of onset of blurred vision at the time of the 
stroke.  A medical diagnosis of presbyopia was assigned.  
With use of corrective lenses (glasses), the veteran's vision 
was corrected to 20/20.  

VA outpatient examinations of the veteran's eyes in August 
1999 and in December 2000 reflect that the veteran's distance 
visual acuity (VA@DIST) was 20/20 without correction (w/o RX) 
and that his near vision was correctable to 20/20 with 
glasses.  There was no apparent diabetic retinopathy or other 
diagnosis, except presbyopia requiring a prescription to 
correct refractive error.  

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 363-
64 (1992).  Hyperopia is an error of refraction of the eye, 
in which rays of light entering the eye are brought into 
focus behind the retina, as a result of the eyeball being too 
short from front to back.  Dorland's Illustrated Medical 
Dictionary 1349 (28th ed. 1994). 

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510. 

As noted above, while service connection cannot be granted 
for the symptoms, "blurred vision," if there is medial 
evidence which establishes that the veteran has blurred 
vision as a symptom of any service-connected disability, to 
include the service-connected residuals of a stroke, 
"blurred vision" may be compensated through the disability 
evaluation assigned for the service-connected disability to 
which "blurred vision" is attributed.  

Although the veteran attributes his current vision problems 
to a stroke (CVA) he experienced in 1996, this lay evidence 
is not competent medical evidence to establish that the 
veteran's symptom of "blurred vision" is due to the CVA.  A 
lay opinion is not competent medical evidence to provide the 
necessary link between a medical disorder and a particular 
symptom.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

To the extent that the veteran has "blurred vision" as a 
result of presbyopia, service connection for that refractive 
error must be denied.  As this disposition is a matter of 
law, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable result. 


ORDER

Service connection for residuals of a stroke (cerebrovascular 
accident) is granted.

Service connection for presbyopia is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


